Citation Nr: 0730624	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-00 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1970 to November 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision by the RO 
which denied the veteran's claim of entitlement to 
nonservice-connected pension, based on an administrative 
decision the same month that determined the veteran's 
injuries from an automobile accident in April 2000 were the 
result of willful misconduct.  A videoconference hearing 
before the undersigned member of the Board was held in May 
2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

At the personal hearing, it was argued that the evidence of 
record was insufficient to support the RO's determination 
that the veteran's disabilities from a motor vehicle accident 
were the result of willful misconduct.  The representative 
asserted, in essence, that while the police report and 
hospital records indicated that the veteran had been drinking 
at the time of the accident, there was no objective evidence 
confirming that he was legally intoxicated or that his 
injuries were the result of any intoxication.  It was also 
asserted that the veteran was never charged or convicted of 
any violation in connection with the accident.  The veteran 
testified that he could not recall whether any blood studies 
were taken at the hospital and that he has had memory 
problems since the accident.  

The evidence of record includes a copy of a Police Accident 
Report and a two page hospital admission report for treatment 
in April 2000.  Both documents were provided by the veteran.  
However, it would appear that not all of the medical records 
from the private hospital were provided.  The evidence 
indicates that the veteran was hospitalized for several days 
and the medical report referred to the existence of 
additional progress notes.  Any laboratory reports, including 
any blood alcohol studies would be relevant and should be 
obtained.  

Also, the Board notes that there is a notation on the Police 
Accident Report indicating that the veteran was arrested 
and/or ticketed for the accident.  Additionally, there are 
several notations in the various VA outpatient records 
subsequent to the accident in which the veteran reported a 
history of multiple citations for driving while intoxicated 
(DWI), including two the week of the accident in question.  
The reports also indicated that the veteran was convicted of 
DWI and served eight months in Alden Correctional facility as 
a result of the April 2000 accident which he reported as his 
third DWI.  (See June 2001 VA outpatient notes).  Further, 
the RO pointed out in an August 2003 rating decision that at 
the time of the accident in April 2000, the veteran was 
involved with the Buffalo VA Medical Center VISTA program as 
a court mandated alcohol treatment due to a recent driving 
while intoxicated charge which had occurred approximately six 
weeks before the April 16, 2000 motor vehicle accident.  
Thus, given the conflicting information as set forth herein, 
it is not entirely clear whether the veteran was charged and 
convicted of alcohol related offenses in connection with the 
April 2000 motor vehicle accident in question.  Any official 
court and/or police records relating to the April 2000 
accident would be relevant to the current issue on appeal and 
should be obtained.  The AMC should attempt to obtain such 
records.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should contact the 
appropriate authorities to obtain any 
official court and/or police records 
relating to the April 16, 2000 motor 
vehicle accident.  The veteran should 
complete appropriate Authorization for 
Release of Information forms for the 
Buffalo Police Department, any indicated 
court, and Kenmore Mercy Hospital for 
treatment in April 2000.  

The AMC should contact the Buffalo Police 
Department and request copies of any 
contemporaneous records generated in 
connection with the April 16, 2000 
automobile accident and confirm whether 
the veteran was arrested or given a 
citation for the accident.  (See April 
16, 2000 Police Accident Report).  

If indicated by the information obtained 
from the police department, the AMC 
should obtain all available information 
including court documents pertaining to 
any alcohol-related charge or conviction 
related to the April 2000 accident.  

The AMC should obtain all available 
medical records, including any blood 
alcohol studies and progress notes, from 
Kenmore Mercy Hospital, Kenmore, NY for 
treatment in April 2000.  

All attempts to procure records should be 
documented in the file.  If the AMC 
cannot obtain records, a notation to that 
effect should be inserted in the file.  
The veteran is to be notified of any 
unsuccessful efforts in this regard.  

2.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

